DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air intake extending from one surface of said fuel injection throttle body to a second surface and defining a flow path for air through said fuel injection throttle body as recited in lines 2-3 of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The disclosure, as originally filed, does not disclose that the air intake extending from one surface of said fuel injection throttle body to a second surface and defining a flow path for air through said fuel injection throttle body as recited in lines 2-3 of claim 5. 
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a confusing variety of terms for the same thing or the use of same terms to refer a variety of different things should not be permitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 11 and 16 of U.S. Patent No. 10,012,197. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a fuel injection throttle body  for an internal combustion engine, comprising an air intake; a fuel port; a fuel injector with a fuel supply; a fuel channel of an annular ring; a plurality of orifices; a throttle shaft and throttle plate; and an electronic control unit.
Application Claims
U.S. Patent No. 10,012,197
1 and 5
1, 3, 10 and 11
7
8 and 16


Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,570,866. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a fuel injection throttle body for an internal combustion engine, comprising an air intake; a fuel port; a fuel injector with a fuel supply; a fuel channel of an annular ring; a plurality of orifices; a throttle shaft and throttle plate; and an electronic control unit.
Application Claims
U.S. Patent No. 10,570,866
1 and 5
1



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the recitation “an inner wall of said air intake” appears to be a double inclusion of the “inner wall of said air intake” recited in line 6.
Claim 1 recites the limitation "electronic control unit to control fuel flow to the and air flow through the air intake" in lines 17-18. It appears to be idiomatically and/or grammatically incorrect.
Claim 5 recites the limitation "said orifices" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unsure if the “said orifices" in line 9 is or is not the “said orifices" from the "plurality of said orifices" recited in line 9 of claim 5. Furthermore, the Examiner is unsure if the “said orifices" in line 9 is all or part (some or subset) of the “said orifices" from the "plurality of said orifices" recited in line 9 of claim 5. 

Claim 5 recites the limitation "throttle plate" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, line 13, the recitation “a throttle plate” appears to be a double inclusion of the “throttle plate” recited in line 12.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “20 and 38 degrees,” and the claim also recites “about” which is the narrower statement of the range/limitation. Clearly, “about” is a narrow range within the broader range of 20 and 38 degrees. Furthermore, the term "about" in claim 7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The acceptable deviation in the amount of angle to meet the claim limitation is not known. The Examiner is unsure if 19-21 is about 20 degrees or 15-25 is about 20 degrees. 
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graffman (US 3,800,769).
With respect to claim 1, Graffman discloses a fuel injection throttle body (Figs. 1-4) for an internal combustion engine, comprising: 
an air intake (top of 41. Fig. 3) extending through said fuel injection throttle body; 
a fuel port (See Fig. 3 with additional annotations below) in said fuel injection throttle body; 
a fuel injector (43) disposed in said fuel injection throttle body, said fuel injector in fluid communication with a fuel supply (1. Fig. 2) and with said fuel port; 
a fuel channel (44) disposed about an inner wall of said air intake (Fig. 3); 

a plurality of orifices (46) disposed in said annular ring and in fluid communication with said fuel channel; 
wherein pressurized fuel (from pump 2) is forced through said fuel port (once 47 is open), through said fuel channel, and through said plurality of orifices in order to mix with air moving through said air intake; 
a throttle shaft (shaft of 42) and throttle plate (plate of 42) disposed within said air intake for rotation therein to vary an air flow moving through the air intake; and, 
an electronic control unit (electric generator of the car engine) to control fuel flow to the and air flow through the air intake.
With respect to claim 2, Graffman discloses said plurality of orifices oriented in one of a radial direction (Fig. 3) or a non-radial direction.
With respect to claim 3, Graffman discloses said fuel injection throttle body configured to (capable of) replace a carburetor (because the fuel injection throttle body of Graffman is an injector carburetor similar to a device defined by the Applicant’s claimed invention).
With respect to claim 4, Graffman discloses said fuel port having an axis that is substantially perpendicular to said throttle shaft (Fig. 3).
With respect to claim 5, Graffman discloses a fuel injection throttle body (Figs. 1-4) for an internal combustion engine, comprising: 

a fuel port (See Fig. 3 with additional annotations below) disposed in said fuel injection throttle body; 
a fuel injector (43) disposed in said fuel port of said fuel injection throttle body, said fuel port receiving fuel from said fuel injector; 
a fuel channel (44) defined by an inner wall of said air intake, an annular ring (Fig. 3), or both; 
said annular ring positioned at said inner wall of said air intake; 
a plurality of orifices (46) disposed through said annular ring, said orifices in fluid communication with said fuel channel, said fuel port, and said fuel injector to disperse fuel into said air intake; 
an electronic control unit (electric generator of the car engine) and throttle plate (42); 
a shaft (shaft of 42) extending through said air intake and a throttle plate (plate of 42) disposed on said shaft, said throttle plate rotatable to vary airflow through said air intake; 
an electronic control unit (electric generator of the car engine) to control the fuel injector;

With respect to claim 6, Graffman discloses wherein said plurality of orifices are either radially oriented (Fig. 3) or non-radially oriented.
Claim 8 further defines non-positively recited limitations/elements (the fuel) of claim 5. Alternatively, Graffman discloses wherein said fuel is atomized when entering the air intake (Col. 1, lines 66-67).
With respect to claim 9, Graffman discloses wherein said fuel port is oriented at an angle relative to said shaft (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graffman.
With respect to claim 7, Graffman discloses the fuel injection throttle body of Claim 6 except for wherein said plurality of orifices are each spaced apart between about 20 and 38 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design said plurality of orifices each spaced apart between about 20 and 38 degrees, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    641
    1117
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fuel injector: Baverstock, Kopa and Stumpp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 29, 2021